IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39509

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 681
                                                )
       Plaintiff-Respondent,                    )     Filed: October 18, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
KIMBERLY LYNN POPE,                             )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                and MELANSON, Judge

PER CURIAM
       Kimberly Lynn Pope pled guilty to felony driving under the influence. I.C. § 18-8004,
18-8005(6). The district court sentenced Pope to a unified term of ten years, with a minimum
period of confinment of two and a half years. Pope filed an I.C.R 35 motion, which the district
court denied. Pope appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the

                                               1
record, including the new information submitted with Pope’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Pope’s Rule 35
motion is affirmed.




                                               2